In an action to recover real estate brokerage commissions, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered June 25, 1963 upon the opinion and decision of the court after a non jury trial, which dismissed the complaint. Judgment affirmed, with costs. In our opinion, the evidence justified the finding that all negotiations were subject to the ultimate approval of the defendant’s board of directors and that such approval was never obtained. Beldock, P. J., Kleinfeld, Brennan, Hill and Hopkins, JJ., concur.